FILED
                            NOT FOR PUBLICATION                             AUG 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-50495

               Plaintiff - Appellee,             D.C. No. 8:08-cr-00014-AG

  v.
                                                 MEMORANDUM *
MARCUS FLOYD THOMAS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Andrew J. Guilford, District Judge, Presiding

                            Submitted August 10, 2010 **


Before:        HAWKINS, McKEOWN, and IKUTA, Circuit Judges.

       Marcus Floyd Thomas appeals from the 140-month sentence imposed

following his guilty-plea conviction for bank robbery, in violation of 18 U.S.C.

§ 2113(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Thomas contends that the district court failed to explain adequately the

sentence imposed. The record belies this contention. The district court rejected

Thomas’s argument that policy reasons militated in favor of not applying the career

offender Guidelines provisions to him. The reasons given by the district court

were sufficient to support the sentence. See United States v. Stoterau, 524 F.3d

988, 999 (9th Cir. 2008).

      Thomas also contends that the sentence is substantively unreasonable. In

light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing

factors, the sentence was not unreasonable. See Gall v. United States, 552 U.S. 38,

51 (2007); United States v. Cherer, 513 F.3d 1150, 1161 (9th Cir. 2008) (“[T]he

fact that the appellate court might reasonably have concluded that a different

sentence was appropriate is insufficient to justify reversal of the district court.”)

(internal quotation marks and brackets omitted).

      Thomas further contends that the district court committed plain error by

imposing an impermissibly vague and overbroad supervised release condition,

which, among other things, prohibits him from knowingly displaying any Rolling

60’s Crips signs or gestures. Because the condition is neither impermissibly vague




                                            2                                     08-50495
nor overbroad, the district court did not plainly err. See United States v. Soltero,

510 F.3d 858, 865-66 (9th Cir. 2007) (per curiam).

      AFFIRMED.




                                           3                                    08-50495